Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. Claims 2-3 and 10-11 have been cancelled.
4. No claim has been amended. 
5. Claims 1, 4-9 and 12- 20 are re-numbered as claims 1-16   are pending. 
            Allowable Subject Matter
6. Claims 1, 9 and 16 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1, 9, and 16 are allowed for reasons argued by applicant in pages 7-9 of the Remarks, filed on December 15, 2021, and dependent claims 4-8, 12-15  and 17-20  depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
Nguyen (US pat. No 20080028453) prior art of record teaches  receiving, from a communication device, a request for a communication involving the communication device in a controlled environment; determining a trust level associated with a participant of the communication device, wherein the trust level indicates a number of authentication steps to be successfully verified in order for the participant to participate in the communication; establishing an authentication procedure for the communication based on the trust level associated with the participant, wherein the authentication procedure includes a number of authentication steps indicated by the trust level. 
The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 1 as similarly recited in independent claims 9 and 16: transmitting, by the server to the communication device, the authentication procedure prior to initiating the communication; receiving, from the communication device, responses to the authentication procedure; and establishing the communication upon successful verification of the responses; and updating the trust level based on the responses to the authentication procedure, wherein the updating the trust level comprises adding another authentication step to the authentication procedure 

              None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wheeler, US20030014372, title “Trusted authentication digital signature (tads) system”.
Rossi, US20070033643, title “ User authentication in connection with a security protocol”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

Date: 2/9/2022  

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438